DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to:
Amendment / Request for Reconsideration filed on 06/24/2022.

The amendments filed on 06/24/2022 have been entered.
Applicant’s arguments on pages 11-13 of the Remarks filed on 06/24/2022 are considered. Applicant’s amendments to claims 1-2, 8-9  and 15-16, result into the withdrawal of the 35 USC § 103 claim rejections previously set forth in the last Office Action mailed on 03/24/2022.


Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
(US 2017/0017724 A1) issued to MacGillivray et al., hereinafter as “MacGillivray”.
(US 8,214,380 B1) issued to Bettinger et al., hereinafter as “Bettinger”.

The following is a statement of reasons for the indication of allowable subject matter. 	
MacGillivray discloses obtaining a search result associated with a search query, wherein a search engine can process a query and provides a set of query filters for display on a user device and with content results that identify content in the set of resources in response to the first query.  Further, the reference discloses storing the search result as illustrates in Fig. 1, element 112, wherein the search engine stores search results in an index included in the system.  Further, the reference discloses presenting to a user via a graphical user interface the search items included in the search result, wherein the search engine can process the query and can provide information including additional query filters for output to the user in response to the query for display on a user device. 
Additionally, the second prior art of Bettinger discloses determining one of a plurality of filtering modes that the user indicates via the GUI that includes a plurality of filtering modes comprising a first filtering mode to remove one or more of the search items including an entity that matches the keyword, wherein the user's GUI includes a keyword input block with a filtering option to excluded data entry for further refining the search results and allow a user to excluded certain keywords to refine the search results.  Further, the reference discloses that based on the first filtering mode, presenting to the user via the GUI, an updated search result that includes, wherein the reference discloses that the user is presented with a subset of the search results listings for further search result refinement. 

However, none of the above prior arts, individually or in combination, disclose that after receiving an updated filtering request with a keyword against filtering modes, that the plurality of filtering modes comprise a first filtering mode to remove one or more of the search items including an entity that matches the keyword and a second filtering mode to keep the one or more of the search items including an entity that matches the keyword, and wherein the user selecting the mode icon indicates selection of one of the first and second filtering modes and the user not selecting the mode icon indicates selection of the other one of the first and second filtering modes.
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Pierre Vital can be reached on (571)272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
08/13/2022

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162

/VINCENT F BOCCIO/Primary Examiner, Art Unit 2162